DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 27,2018. It is noted, however, that applicant has not filed a certified copy of the CN 2018 11614552.6 application as required by 37 CFR 1.55.
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Species A), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 1, 2022.
Applicant's election with traverse of Species B in the reply filed on June 1, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 7 – 9 are sufficiently related that a thorough search for the subject matter of any one species would necessarily encompass a search for the subject matter of the remaining species.  This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing a divergent subject matter. Such is the case here. Applicant’s Specification clearly and expressly teaches that the subject matter of Species A and B are mutually exclusive from each other, such that the claimed method may be performed either by the ‘sealing member’ of Species A or by the ‘sealing member’ of Species B (page 4, third paragraph). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“sealing member” in claim 1
“plastic sealing member” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding “plastic sealing member,” Examiner recognizes that the limitation recites the ‘sealing member’ being made of a plastic material. However, the recitation of this material (‘plastic’) alone is insufficient to allow one skilled in the art to perform the recited function (‘sealing’).
Due to the invocation of 35 U.S.C. 112(f), “plastic sealing member” will be interpreted so as to comprise “a plastic seal member which is formed by either melting a plastic raw material on the heat transfer device or by implementing an injection molding process to the heat transfer device in a mold,” as taught by the Specification (page 4, third paragraph).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “completely or partially cutting off the inactive section respectively at the front and rear portions of the heat transfer device.” It is unclear as to whether Applicant intends the limitation to refer to the step of “completely or partially cutting off an inactive section respectively at a front and/or rear portion of the heat transfer device,” previously set forth in claim 1, or whether Applicant intends to set forth a second step of ‘completely or partially cutting off’ which is separate and distinct from the ‘completely or partially cutting off’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the step of completely or partially cutting off the inactive section respectively at the front and/or rear portions of the heat transfer device.”
Claim 4 recites the limitation “a second sub-step.” Because the claim does not otherwise require a ‘first sub-step,’ it is unclear as to whether or not Applicant intends the claim to require a ‘first sub-step.’ For the purposes of this Office Action, Examiner will interpret the claim such that a ‘first sub-step’ is not required.
Claims 4 and 5 each recite the limitation “completely or partially cutting off the inactive section respectively at the front and/or rear portions of the heat transfer device in the step 1.” It is unclear as to whether Applicant intends the limitation to refer to the step of “completely or partially cutting off an inactive section respectively at a front and/or rear portion of the heat transfer device,” previously set forth in claim 1, or whether Applicant intends to set forth a second step of ‘completely or partially cutting off’ which is separate and distinct from the ‘completely or partially cutting off’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the step of completely or partially cutting off the inactive section respectively at the front and/or rear portions of the heat transfer device.”
Claim 9 recites the limitation “the plastic seal.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the plastic sealing member.”

Claim limitation “sealing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the Specification expressly teaches embodiments wherein the ‘sealing member’ comprises a ‘tin coating treatment’ or a ‘plastic material formed by melting or injection molding’ (page 4, third paragraph), the Specification further teaches that the sealing member includes “other common sealing materials which are not limited thereto” (page 4, last sentence of the third paragraph). Because this teaching generically recites the sealing member being “common sealing materials,” which does not provide sufficient structure or material to allow one skilled in the art to perform the claimed function, the limitation is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this Office Action, Examiner will interpret the limitation “sealing member” as ‘seal member,’ which does not invoke interpretation under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication Number 214/0230248) in view of Hsieh (U.S. Patent Application Publication Number 2018/0066899).
As to claim 1, Wang teaches a method for sealing a heat transfer device (abstract), comprising: step 1, completely cutting off an inactive section at a front portion of the heat transfer device to form a cut-off opening close to a flow guide device inside the heat transfer device (figure 7, element 1 being the ‘heat transfer device,’ right end of element 1 being the ‘inactive section’ and ‘front portion,’ and element 2 being the ‘flow guide device’; page 2, paragraph 24); and step 2, sealing the cut-off opening formed in step 1 (figure 8; page 2, paragraph 25).
While Wang teaches sealing the cut-off opening, Wang does not teach how to seal the cut-off opening. Hsieh teaches a method for sealing an opening of a heat transfer device (abstract), comprising: sealing the opening by wrapping around the opening with a seal member (figures 2 – 5, step b, element 121 being the ‘opening,’ element 1 being the ‘heat transfer device,’ and element 100 being the ‘seal member’; page 2, paragraph 28). It would have been obvious to one skilled in the art to seal a cut-off opening, as taught by Wang, by wrapping a sealing member around the cut-off opening, as taught by Hsieh, because Hsieh teaches results in a heat transfer device that is small in size, forms a durable seal, and is resistant to breaking (page 1, paragraphs 4 and 5), as desired by Wang (page 1, paragraphs 4 and 6 – 8).
Examiner notes that the seal member of Wang “wraps” around the opening because “wrap” is defined by Merriam-Webster’s Dictionary as “to enclose as if with a protective covering.” Because the seal member of Wang axially encloses the opening, it is reasonably to say that the seal member of Wang “wraps” around the opening. It is further reasonable to consider the ‘compression mold’ of Wang (figures 2 – 5, element 100) to be a “seal member” because Merriam-Webster’s Dictionary defines “seal” as “something the secures” and “a tight and perfect closure.” Because the ‘compression mold’ of Wang axially ‘secures’ the opening in place and forms a ‘tight and perfect closure’ around the opening, the ‘compression mold’ of Wang may reasonably be considered as “seal member.”
As to claim 2, Wang teaches a first sub-step of forming a pressed part by flattening the inactive section respectively at the front portion of the heat transfer device (figure 10, elements 1 and 2; page 2, paragraph 25).
While Wang teaches the first sub-step being performed before the step of sealing the cut-off opening (page 2, paragraph 25), Wang is silent as to whether the first sub-step is performed prior to or after the step of cutting off the inactive section to form the cut-off opening. It is the position of the Examiner that it would have been obvious to one skilled in the art to perform the first sub-step of Wang prior to the step of cutting off the inactive section, because the first sub-step of Wang must be performed either before or after the step of cutting off, and performing the first sub-step prior to the step of cutting off would act provide the pressed part taught by Wang (figure 10; page 2, paragraph 25). Examiner further notes that when the first sub-step is performed prior to the step of cutting off, the cut-off opening is formed at the respective pressed part.
As to claim 4, Hsieh further teaches a second sub-step of forming a welded part by welding the heat transfer device respectively at the front portion of the heat transfer device (figures 2, 6, and 7, step c and element 131; page 2, paragraph 31), after the step of completely cutting off the inactive section at the front portion of the heat transfer device (figure 2, step c; page 2, paragraph 31).
As to claim 6, Wang teaches a third sub-step of pre-pressing the inactive section at the front of the heat transfer device (figure 10; page 2, paragraph 25). Examiner notes that Wang teaches the third sub-step being performed prior to the step of sealing the cut-off opening (page 2, paragraph 25), which would further require the third sub-step to be performed prior to the second sub-step.
As to claim 10, Wang teaches that the heat transfer device is a heat pipe (figure 8; page 1, paragraph 2). 
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hsieh as applied to claim 2 above, and further in view of Harris (U.S. Patent Application Publication Number 2020/0094358).
As to claim 3, Wang does not teach that the pressed part formed by the first sub-step is provided with an embossed patter. Harris teaches a method of forming a heat transfer device, wherein the heat transfer device is pressed so as to provide an embossed pattern on the heat transfer device (figure 6, element 150 being the ‘heat transfer device’ and elements 170 being the ‘embossed pattern’; pages 2, 5, and 8, paragraphs 21 and 45 – 46 and claim 17). It would have been obvious to one skilled in the art to perform the first sub-step of Wang, so as to provide an embossed pattern, as taught by Harris, because Harris teaches that the embossed pattern provides the benefit of increasing airflow along the surface of the heat transfer device, thus increasing the efficiency of the heat transfer device (page 2, paragraphs 20 – 21).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hsieh as applied to claim 5 above, and further in view of Hsu (U.S. Patent Application Publication Number 2006/0174478).
As to claim 5, Wang in view of Hsieh teaches that the second sub-step is conducted after the step of completely cutting off the inactive section at the front portion of the heat transfer device (Hsieh, figure 2, step c, page 2, paragraph 31), and in the step 1, the step of completely cutting off the inactive section at the front portion of the heat transfer device is conducted by means of a cutter device (Wang, figure 7, page 2, paragraph 24). However, neither Wang nor Hsieh teach the cutter device itself. Hsu teaches a cutter device for cutting a section at a front portion of a heat transfer device (figures 1 and 2, element 12 being the ‘cutter device’ and element 2 being the ‘heat transfer device’; page 1, paragraph 16). Hsu further teaches that the cutter device is capable of maintaining a shut state after shutting to perform a cutting-off operation until the second sub-step is complete (figures 1 and 2, element 12).
Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Wang in view of Hsieh, Harris, and Hsu, are presented and discussed above. Regarding the limitation “the sealing member is a plastic sealing member,” as recited in claim 8, “plastic sealing member” invokes interpretation under 35 U.S.C. 112(f) so as to comprise “a plastic seal member which is formed by either melting a plastic raw material on the heat transfer device or by implementing an injection molding process to the heat transfer device in a mold.” The prior art does not teach the ‘sealing member’ being a “plastic sealing member” which is “formed by either melting a plastic raw material on the heat transfer device or by implementing an injection molding process to the heat transfer device in a mold.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726